Citation Nr: 1517262	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from November 1992 to February 2001 and from September 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  The decision granted service connection for PTSD with alcohol abuse and depression, evaluated as 30 percent disabling, effective July 16, 2010; and for degenerative joint disease of the lumbar spine, evaluated as 10 percent disabling, effective August 24, 2004.  The decision also denied service connection for sleep apnea.

The issues of entitlement to service connection for sleep apnea and entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms that include some depression and anxiety, sleep difficulties, intrusive memories, difficulties in concentration, and memory problems.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for post-traumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

This appeal arises from disagreement with the initial evaluation assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist has been met.  The Veteran was afforded an April 2011 VA examination for PTSD.  There is no evidence that his PTSD has increased in severity since that time.  He has not identified any private treatment for PTSD, and records from all private sources he has identified have been obtained.  VA treatment records indicate that he is not receiving ongoing care for this disability.  The Veteran declined his right to a hearing.  The Board finds that the duty to assist has been met and will proceed with the evaluation of the Veteran's claim.  

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for PTSD was established in a June 2011 rating decision.  This decision assigned a 30 percent evaluation for the Veteran's PTSD, effective from July 16, 2010.  

The veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The current 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation  normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  

The evidence includes the report of a VA mental health consult in December 2009.  The Veteran reported sleep difficulties with intrusive nightmares, irritability, hypervigilance, avoidance of reminders, decreased interest, a depressed mood, and suicidal ideations without any intent or plan.  He was fully oriented on mental status examination, with normal speech.  His mood was okay but his affect was depressed.  He denied suicidal and homicidal ideations, plans, or intent.  There were no hallucinations or delusions.  His insight and judgment were fair.  The diagnoses were anxiety not otherwise specified, most likely PTSD; depression; and alcohol abuse.  The score on the Global Assessment of Functioning (GAF) scale was 60.  

VA treatment records dated in February 2010 state that the Veteran had recently run out of medication, after which he felt depressed and stayed in bed with little interest in activities.  He was also irritable with frequent intrusive thoughts about mortar attacks.  He denied suicidal and homicidal ideations.  The Veteran's speech was normal, and he did not have abnormal movements.  He described his mood as okay but not great.  His affect was mildly depressed and mildly irritable.  There was no evidence of delusions and he denied hallucinations.  Insight and judgment were fair.  He was judged to not be a risk to himself or others.  

Additional records dated in February 2010 state that the Veteran was experiencing vivid dreams and anxiety since his return from deployment.  A depression screen was interpreted as showing that the Veteran's risk potential for suicidal behavior was low with no significant risk for self-harm.  The diagnosis was PTSD.  

VA treatment records from April 2010 include diagnoses of PTSD and depression.  The Veteran was having trouble remembering things.  His mood was okay but his sleep was interrupted.  Emotional disturbances were present and being evaluated.  He was full oriented and conversed normally. 

The Veteran was afforded a VA PTSD examination in April 2011.  The claims folder was reviewed by the examiner.  The Veteran was noted to have been seen at a VA clinic for mood and sleep problems as well as social withdrawal and increased alcohol use from 2009 to 2010 but he had not been seen for about a year.  He endorsed clinically significant depressive symptoms daily, but not lasting all day.  He also reported feelings of disappointment and frustration.  

The Veteran had some anhedonia and mild concentration problems.  He also endorsed passive suicidal ideations without intent or plan, and added that he did not want to act on his thoughts because of the effect it would have on others.  The Veteran was enrolled in school where he was doing okay in spite of some concentration problems.  He was also working full time as a correctional officer but denied any real concentration problems at work.  He was divorced in 2001 but has had had a few relationships since then.  He enjoyed seeing his daughter.  He was not socially active, which had been the case for 10 to 15 years.  He was close to a brother and a cousin.  School and work kept him very busy.  He reported an increase in alcohol use but he did not drink on a daily basis.  

On examination, the Veteran was appropriately dressed and able to maintain personal hygiene.  Psychomotor activity was unremarkable.  His speech was slow, his affect blunted, and his mood depressed.  He was fully oriented with unremarkable thought process and content with no delusions or hallucinations.  He retained his judgment and at least partial insight.  There was no inappropriate behavior or panic attacks.  He did not have homicidal thoughts, but there were passive suicidal ideations without intent or plan.  

The Veteran retained good impulse control with no episodes of violence.  There was no impairment of memory noted in the interview but no formal assessment was conducted.  The Veteran was too busy in the day to think about his deployment but was bothered by memories at night.  He had mild to moderate distressing dreams two or three times a week.  He was unable to sleep or relax unless someone else was in the house.  There was a moderate decrease in interest in activities, and a moderate feeling of detachment.  He had daily problems falling asleep and about five outbursts of anger each week.  There was also mild hypervigilance and exaggerated startle responses a couple of times a week.  

At the conclusion of the examination, the diagnoses were PTSD, alcohol abuse/dependence, and a depressive disorder not otherwise specified.  The GAF scale was 60.  The examiner opined that the Veteran's overall symptoms were mild to moderate for both social and occupational functioning.  He further opined that the Veteran's symptoms were productive of occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks but generally satisfactory functioning.  The examiner added that the Veteran did not have reduced reliability and productivity due to PTSD symptoms, deficiencies in judgment, thinking, family relations, work, mood, or school, or total occupational and social impairment.  

Private medical records from April 2011 show that the Veteran underwent a physical examination.  A short psychiatric review noted that his mood and affect were appropriate.  

VA treatment records dated in August 2012 from the Veteran's primary care giver report that the Veteran no longer took psychiatric medication as he believed it had no benefit.  He had not seen a psychiatric provider in a while.  A screen was suggestive of moderate depression.  The Veteran indicated that on most days he had little interest in doing thing.  On some days there was trouble falling asleep and difficulty concentrating.  He was judged not to be a risk for self-harm. 

In May 2013 a VA screen for depression was negative.  The Veteran denied having little interest or pleasure in doing things, and denied feeling down, depressed, or hopeless.  

Analysis

The Veteran's symptoms have been consistent since the effective date of service connection.  These include some depression and anxiety, sleep difficulties, intrusive memories, difficulties in concentration, and self-reported memory problems that were not confirmed on examination.  The Veteran has not demonstrated symptoms such as abnormal speech, panic attacks, difficulty in understanding commands, impairment of memory, judgment or thinking, or disturbances of motivation or mood.  While passive thoughts of suicide have been noted at times, there is no plan or intent, and he is considered a low risk for self-harm.  

A flattened affect has also been noted, but there is no indication that this has resulted in occupational and social impairment or caused difficulty in establishing work or social relationships.  The Veteran has not reported any impairment in his occupational functioning.  He has been able to maintain a rigorous schedule of full time employment and school.  

The April 2011 examiner opined that the Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the criteria for the 30 percent rating.  

There is little pertinent evidence since the April 2011 examination, but this indicates that the Veteran does not receive any ongoing treatment and has discontinued his medication.  In spite of this, the most recent depression screen was negative.  Therefore, there is no basis for a rating in excess of 30 percent for any portion of the period on appeal.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder is denied. 


REMAND

Post service medical records indicate that sleep apnea was first diagnosed in 2006.  However, an April 2010 VA treatment record states that the Veteran first noted apnea while he was stationed in the Gulf.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Given that the Veteran currently has a confirmed diagnosis of sleep apnea, and given that he states he first noticed this condition during service, the an opinion is needed as to whether sleep apnea was incurred in service; or whether it may be considered a medically unexplained chronic multisymptiom illness that is defined by a cluster of signs or symptoms and subject to presumptive service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2014).

Since the most recent back examination in April 2011, a May 2013 VA treatment record noted a history of chronic back pain with a motor vehicle accident in September 2011.  In addition, October 2013 VA physical therapy records show that the Veteran's flexion was decreased to 50 percent from the 80 degrees noted on the VA examination.  The recent record did not record the range of motion in degrees.  

A veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In view of the evidence that the Veteran may have sustained additional injury in the September 2011 accident and the evidence his range of motion has decreased, a contemporaneous spine examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for sleep apnea.  The claims folder must be reviewed by the examiner.  The examiner should provide responses to the following:

a) Is it as likely as not that the Veteran's sleep apnea begain in active service?  

b) If the answer to (a) is negative, is it as likely as not that the Veteran's sleep apnea was aggravated (increased in severity beyond the normal progression) by his service connected PTSD or any other service connected disability?  If yes, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that establishes a baseline for the sleep apnea?

c) Is sleep apnea a medically unexplained chronic multisymptiom illness that is defined by a cluster of signs or symptoms?

The examiner should provide reasons for the opinions.  If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons for the inability should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  The examiner should als clarifiy whether the inability is due to the limits of the examiner's knowledge, or the medical profession in general.

2.  Schedule the Veteran for a VA examination of his lumbar spine disability.  All indicated tests and studies should be conducted.  The examiner should review the claims folder.  

The examination report must include the ranges of motion of the lumbar spine; any additional limitation of motion due to pain, weakness, incoordination, excess fatigability, or flare-ups (expressed in degrees of additional loss of motion); the frequency and duration of any incapacitating episodes, and all neurological involvement. 

These findings are required by regulations and court decisions.  The examiner is advised that the Veteran is competent to report limitaitons of motion during flare-ups.

3.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


